Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143511-2 & (71)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOHN H. BULTEMA, II, and DEBORAH H.                                                                     Brian K. Zahra,
  BULTEMA,                                                                                                           Justices
            Plaintiffs/Counter-Defendants-
            Appellants/Cross-Appellees,
  v                                                                SC: 143511
                                                                   COA: 296727
                                                                   Muskegon CC: 07-045462-CB
  STEVEN W. ONGERT and KATHY D.
  ONGERT,
            Defendants/Counter-Plaintiffs-
            Appellees/Cross-Appellants.

  _________________________________________/
  STEVEN W. ONGERT and KATHY D.
  ONGERT,
            Plaintiffs-Appellees,
            Cross-Appellants,
  v                                                                SC: 143512
                                                                   COA: 296728
                                                                   Muskegon CC: 07-045541-CB
  JOHN H. BULTEMA, II, and DEBORAH H.
  BULTEMA,
            Defendants-Appellants,
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
         t1114                                                                Clerk